HOUGH, Circuit Judge
(after stating the facts as above). Whether it is or is not a somewhat hypocritical assumption of moral superiority to forbid the entry into this country of aliens with lax views of the marriage vow, and privately addicted to freedom in sexual relations, is a point not without interest, but quite immaterial to such a ease as this.
The language above quoted from the Immigration Act has been in similar statutes for nearly 20 years; it was thoroughly considered in United States v. Bitty, 208 U. S. 393, 28 S. Ct. 396, 52 L. Ed. 543, and held to cover the bringing in by a male immigrant 'of his mistress. The general subject of construction of the phrase “other immoral purpose,” when used in conjunction with the word “prostitution,” was further considered in Caminetti v. United States, 242 U. S. 470, 37 S. Ct. 192, 61 L. Ed. 442, L. R. A. 1917F, 502, Ann. Cas. 1917B, 1168. Result is that, if this relator did bring into this country Mrs. Faeeio for the purpose of retaining her as, or making her, his mistress, he is subject to deportation.
The simple question before us is whether there was enough testimony, not necessarily offered, obtained, or -received in accordance with what are called the rules of evidence, but fairly and honestly gotten and of probative force, to enable the Department of Labor to find the ultimate necessary fact.. If there was such testimony, it is not for the courts to weigh the evidence contra, and decide as to the weight thereof, or as to the credibility of this or that witness, but, in the absence of any error in departmental construction of the language of the act, to refuse to interfere by habeas corpus. Diamond’s Case (C. C. A.) 266 F. 34; Morrell v. Baker (C. C. A.) 270 F. 577; Palermo’s Case (C. C. A.) 296 F. 345; Bieloszycka’s Case (C. C. A.) 3 F.(2d) 551.
We would render no aid in the administration of this act by dwelling on the details, unsavory in every way, of the evidence herein. It is enough to say, as we have above indicated, that, while relator’s wife aided as she had instigated investigation, the evidence was direct, probable, and convincing; and that the later testimony contra consisted of statements improbable in themselves, and accompanied at times- by shameless assertions of earlier false statements by the witness. These later assertions did not withstand cross-examination well. The board of inquiry was not bound to believe what was last said. Result is we hold that there was evidence sufficient before the department to justify the order made.
Let the writ be discharged, and relator remanded.